UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6422



DANTE LINTON,

                                            Plaintiff - Appellant,

          versus


UNITED   STATES   MARSHAL’S  SERVICE;   DRUG
ENFORCEMENT ADMINISTRATION; DAVID CHEUVRONT,
II, Sergeant,

                                           Defendants - Appellees,

          and


JEFFREY SILK, Special Agent; ROBERT STANTON,
Lieutenant,

                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-3798-8-DKC)


Submitted:   July 10, 2003                 Decided:    July 16, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dante Linton, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dante Linton seeks to appeal the district court’s order

granting in part and denying in part his motion to amend his

complaint.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Linton seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2